        Case: 1:19-cv-01533-JRA Doc #: 4 Filed: 09/24/19 1 of 5. PageID #: 82




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 CORTEZ TYREE,                                      )   CASE NO.: 1:19-CV-01533
                                                    )
         Plaintiff,                                 )   JUDGE JOHN R. ADAMS
                                                    )
         v.                                         )
                                                    )   CUYAHOGA COUNTY AND OFFICERS
 CUYAHOGA COUNTY, et al.,                           )   BAKER, CLEMENTS AND DUNN’S
                                                    )   ANSWER
                  Defendants.                       )
                                                    )   (Jury demand endorsed herein)


       Now come Defendants Cuyahoga County and Officers Raymond Baker, Jermaine

Clements, and Kendale Dunn by and through counsel, and for their Answer to Plaintiff’s

Complaint submit the following:

              1. Answering Paragraphs 1, 2, 3, 4, 5, 12, 18, 21, 22, 25, 26, 27, 28, 34, 35, 36, 37,

38, 39, 40, 41, 42, 43, 44, 51, 52, 54, 55, 57, 58, 59, 60, 61, 63, 64, 65, 66, 76, 78, 80, 81, 82, 84,

85, 86, 87, 88, 89, 92, 93, 94, 95, 96, 97, 98, 99, 100, 102, 103, 104, 105, 106, 107, 108, 109, 110,

111, 112, 113, 114, 115, 117, 118, 119, 120, 122, 123 and 124 of Plaintiff's Complaint, Defendants

deny the allegations contained therein.

              2. Answering Paragraphs 6, 7, 8, 10, 14, 15, 16, 17, 19, 20, 23, 33, 45 and 70 of

Plaintiff's Complaint, Defendants admit the allegations contained therein.

              3. Answering Paragraphs 9, 13, 29, 46, 47, 48, 49, 50, 53, 56 and 67 of Plaintiff's

Complaint, Defendants are without sufficient information or belief to form an opinion as to the

truth of the allegations contained therein and therefore deny the same.

              4. Answering Paragraph 11 of Plaintiff's Complaint, Defendants admit with respect to

Officer Clements, not Clemens.
       Case: 1:19-cv-01533-JRA Doc #: 4 Filed: 09/24/19 2 of 5. PageID #: 83




           5. Answering Paragraph 24 of Plaintiff’s Complaint, SRT officers, including Officer

Clements, responded to Officer Baker's call. Officer Dunn was not involved. Defendants deny the

remaining allegations in Paragraph 24 of Plaintiff's Complaint.

           6. Answering Paragraph 30 of Plaintiff’s Complaint, Defendants admit oleoresin

capsicum spray was used on Plaintiff causing burning sensations. Defendants deny for want of

information the remaining allegations in Paragraph 30.

           7. Answering Paragraph 31 of Plaintiff’s Complaint, Defendants admit Plaintiff was

strapped in a restraint chair. Defendants deny for want of information the remaining allegations in

Paragraph 31.

           8. Answering Paragraph 32 of Plaintiff’s Complaint, Defendants admit that Plaintiff

was taken to CCCC Medical for assessment. Defendants deny the remaining allegations in

Paragraph 32.

           9. Answering Paragraphs 62 and 91 of Plaintiff's Complaint, Defendants aver said

Paragraphs are legal conclusions and these Defendants are not required to answer the same.

           10. Answering Paragraphs 68, 69, 72, 73, 74, 75, 77 and 79 of Plaintiffs’ Complaint,

Defendants aver that the attached documents speak for themselves and do nor require an answer

from these Defendants.

           11. Answering Paragraph 71 of Plaintiffs’ Complaint, Defendants admit that CCCC

has been overcrowded. Defendants deny or deny for want of information the remaining allegations

in Paragraph 71.

           12. Answering     Paragraphs 83,     90,   101,    116    and    121    of    Plaintiff's

Complaint, Defendants incorporate the preceding admissions, averments and denials as if

rewritten herein.
       Case: 1:19-cv-01533-JRA Doc #: 4 Filed: 09/24/19 3 of 5. PageID #: 84




                                  AFFIRMATIVE DEFENSES

        13.    Defendants reserve the right to add any additional Affirmative Defenses as the

evidence and discovery so disclose.

        14.    Defendants are entitled to all immunities available under federal or state law,

including, but not limited to, absolute and qualified immunity.

        15.    At all times hereto, Defendants acted reasonably and in good faith.

        16.    Plaintiff has failed to exhaust available administrative remedies under federal

(including the PLRA) and Ohio law.

        17.    Plaintiff’s Complaint fails to state a cause of action for which relief may be granted

against these answering Defendants.

        18.    Defendants state that if Plaintiff sustained any damage or injury, such damage or

injury was directly or proximately caused or contributed to by the negligence of persons, including

the Plaintiff, other than these answering Defendants.

        19.    Plaintiff’s injuries and/or damages, if any, were caused by a third party over whom

Defendants had no control or duty to control.

        20.    Plaintiff has failed to mitigate damages.

        21.    Any and/or all damage or injury complained of was proximately caused by

intervening and/or superseding acts of persons or entities.

        22.    Defendants assert that some or all damages are limited by Ohio Revised Code §

2744.05.

        23.    Defendants are entitled to all immunities and defenses under Ohio Revised Code

Ch. 2744 and all applicable sections therein.
          Case: 1:19-cv-01533-JRA Doc #: 4 Filed: 09/24/19 4 of 5. PageID #: 85




          24.   Plaintiff is not entitled to recover punitive damages, prejudgment interest or post-

judgment interest, or attorney fees or costs from these answering Defendants based upon his

claims.

          25.   Plaintiff’s claim for punitive damages is barred by R.C. 2744.05.

          26.   Plaintiff is not entitled to equitable remedies from these answering Defendants

based upon his claims.

          WHEREFORE,         having    fully   answered,    Defendants     pray     that   Plaintiff’s

Complaint be dismissed, and that they go hence without cost or delay.



                                                   Respectfully submitted,

                                                   MICHAEL C. O’MALLEY, Prosecuting
                                                   Attorney of Cuyahoga County, Ohio

                                                   /s/ Robert F. Cathcart
                                                   ROBERT F. CATHCART (0071747)
                                                   Assistant Prosecuting Attorney
                                                   The Justice Center, Courts Tower
                                                   1200 Ontario Street, 8th Floor
                                                   Cleveland, Ohio 44113
                                                   Tel: (216) 443-7218 Fax: (216) 443-7602
                                                   Email:
                                                   rcathcart@prosecutor.cuyahogacounty.us
                                                   Attorney for Defendants Cuyahoga County
                                                   and Officers Raymond Baker, Jermaine
                                                   Clements, and Kendale Dunn
       Case: 1:19-cv-01533-JRA Doc #: 4 Filed: 09/24/19 5 of 5. PageID #: 86




                                          JURY DEMAND

       Defendants Cuyahoga County and Officers Raymond Baker, Jermaine Clements, and

Kendale Dunn demand a trial by jury by the maximum number of jurors permitted by law for each

claim and cause of action in the Complaint.

                                                  /s/ Robert F. Cathcart
